Opinion per curiam:
The plaintiff in this case sues for losses incurred on a subcontract entered into with David A. Richardson and Zia P. Richardson to perform a part of the work called for in contract No. I2r-13814 which the said Richard-sons had entered into with the defendant. Defendant demurs because plaintiff’s petition fails to allege that this subcontract had any connection with the prosecution of the war effort.
For the reasons stated in David A. Richardson, et al. v. United States, No. 49144, ante p. 695, the absence of this allegation makes plaintiff’s petition defective, since relief under the Lucas Act is available only to those persons who entered into contracts, within the dates specified, for work in connection with the prosecution of the war effort. [41 TJ. S. Code 106, Supp. II]
For this reason the defendant’s demurrer is sustained and plaintiff’s petition will be dismissed. It is so ordered.